Appellant files a lengthy and ingenious motion for rehearing urging that the State's case fails because it is not shown that the liquor found by the officers on the occasion of the finding of the still and the arrest of appellant, was spirituous liquor. We regret our inability to agree with the contention. In addition to the fruit jar containing whisky which was found a short distance from the still in the boiler of which was mash and under it was a fire, from which vapor was rising because of the apparent removal of the top; and in addition to the broken glass jug found a few feet from the route taken by appellant and his companions when they fled from the scene, which glass jug manifested the odor of whisky; in addition to the fact that an analysis of the contents of the still showed same to contain alcohol in excess of 8 per cent by volume, and that the contents of the fruit jar mentioned contained 35 per cent alcohol by volume, — we might observe that it was in evidence that appellant fled in his shirt sleeves, and that near the still was found a blue serge coat in the pocket of which was a day book containing *Page 442 
some interesting memoranda regarding meal, chops, sugar, corn malt, whisky, etc. It was noted in the original opinion that appellant's two companions in his flight were the Johnsons. Among the entries in said day book were the following: "Spheres got 10 1/2 whisky; Briggs got 8 gallon of whisky; Johnson got 2 gallon whisky. * * * First meal 25 sacks mashed in; second, 26 sacks, 24 mashed in; 2 bushels corn malt, $1.50; 51 sacks meal at 60 cents sack, $30.60; 300 barley malt, $7.40; 8 sacks sugar, $72.00; * * * Whisky 6 1/2-7 1/2-10 1/2=24 1/2. Paid to Johnson $.50-$1.50-$1.00-$18.00-$24.00-$3.00=$48.00. That the facts show beyond doubt the manufacture of spirituous liquor containing alcohol in excess of one per cent by volume seems so clear as not to need argument. We do not agree with appellant's contention regarding the charges discussed. The case was submitted on the law of circumstantial evidence and we deem the verdict fully supported by the facts.
The motion for rehearing will be overruled.
Overruled.